Fourth Court of Appeals
                               San Antonio, Texas
                                    January 14, 2015

                                  No. 04-14-00564-CV

                IN THE ESTATE OF WADE R. BEDELL, Jr., Deceased,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2013-PC-0636
                        Honorable Tom Rickhoff, Judge Presiding


                                    ORDER
       The Appellant’s Motion of Extension of Time to File Amended Brief is GRANTED. The
appellant’s amended brief is due on February 11, 2015.



                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court